Exhibit10.27 AMENDED AND RESTATED CREDIT AGREEMENT Dated as of March 27, 2015 among ROYAL HAWAIIAN ORCHARDS, L.P. , ROYAL HAWAIIAN RESOURCES, INC., ROYAL HAWAIIAN SERVICES, LLC, and ROYAL HAWAIIAN MACADAMIA NUT, INC., as Borrowers, THE OTHER PERSONS PARTY HERETO THAT ARE DESIGNATED AS CREDIT PARTIES, AMERICAN AGCREDIT, PCA, for itself, as a Lender and as Agent for all Lenders, and THE FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Certain Defined Terms. 1 Other Interpretive Positions. 19 Accounting Principles. 21 ARTICLE II THE CREDITS 22 Amounts and Terms of Revolving Loan Commitments. 22 Loan Accounts. 22 Procedure for Revolving Loan Borrowing. 22 2010 Term Loan. 23 2015 Term Loan. 23 Conversion and Continuation Elections. 23 Reduction or Termination of Aggregate Revolving Loan Commitment. 25 Optional Prepayments 25 Mandatory Prepayments. 26 Repayment. 26 Interest. 27 Fees. 28 Computation of Fees and Interest. 28 Payments by Borrowers. 29 Allocation of Payments After Event of Default. 29 Payments by the Lenders to Agent. 30 Sharing of Payments, Return of Payments, Etc. 31 Security. 31 Farm Credit Stock. 31 Borrower Representative. 31 Non-Funding Lenders. 32 Prepayment Premium. 33 ARTICLE III RESERVED 34 ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY 34 Taxes. 34 Illegality. 35 Increased Costs and Reduction of Return. 35 Funding Losses. 36 Inability to Determine Rates. 37 Reserves on LIBOR Loans. 37 Certificates of Lenders. 37 Substitution of Lenders. 37 Survival. 37 ARTICLE V CONDITIONS PRECEDENT 38 Conditions of Effectiveness. 38 Conditions to All Credit Extensions. 38 i ARTICLE VI REPRESENTATIONS AND WARRANTIES 39 Corporate Existence and Power. 39 Corporate Authorization; No Contravention. 39 Governmental Authorization. 39 Binding Effect. 40 Litigation. 40 No Default. 40 ERISA Compliance. 40 Margin Regulations. 41 Real Property. 41 Taxes. 41 Financial Condition. 42 Environmental Matters. 43 Collateral Documents. 43 Regulated Entities. 44 No Burdensome Restrictions. 44 Copyrights, Patents, Trademarks and Licenses, Etc. 44 Subsidiaries. 44 Insurance. 44 Solvency. 44 Tax Shelter Regulations. 44 Full Disclosure. 45 Depository Accounts. 45 Brokers’ Fees. 45 Foreign Assets Control Regulations and Anti-Money Laundering. 45 Patriot Act. 45 PACA. 45 ARTICLE VII AFFIRMATIVE COVENANTS 46 Financial Statements. 46 Certificates; Other Information. 47 Notices. 47 Preservation of Corporate Existence, Etc. 49 Maintenance of Property. 49 Insurance. 49 Payment of Obligations. 50 Compliance with Laws. 50 Compliance with ERISA. 50 Inspection of Property and Books and Records. 51 Environmental Laws. 52 Use of Proceeds. 52 Further Assurances. 52 Cash Management Systems. 53 Landlord and Warehouse Agreements. 53 Condemnation. 53 ARTICLE VIII NEGATIVE COVENANTS 54 Limitation on Liens. 54 Disposition of Assets. 55 Consolidations and Mergers. 56 Acquisitions; Loans and Investments. 56 Limitation on Indebtedness. 57 Transactions with Affiliates. 58 Use of Proceeds. 58 Contingent Obligations. 58 Joint Ventures. 59 Lease Obligations. 59 Restricted Payments. 59 Compliance with ERISA. 59 Change in Business. 59 Accounting Changes. 60 Financial Covenants. 60 No Negative Pledges. 60 Depository Account. 60 OFAC; Patriot Act. 60 Sale-Leasebacks. 60 PACA License. 60 ii ARTICLE IX EVENTS OF DEFAULT 61 Event of Default. 61 Remedies. 63 Rights Not Exclusive. 63 ARTICLE X AGENT 64 Appointment and Authorization; “Agent” 64 Delegation of Duties. 64 Liability of Agent. 64 Reliance by Agent. 65 Notice of Default. 65 Credit Decision. 65 Indemnification of Related Persons. 66 Agents in Individual Capacity. 66 Successor Agent. 66 Withholding Tax. 67 Collateral Matters. 68 Swap Obligations. 68 ARTICLE XI MISCELLANEOUS 69 Amendments and Waivers. 69 Notices. 70 No Waiver; Cumulative Remedies. 70 Costs and Expenses. 71 Indemnity. 71 Marshalling; Payments Set Aside. 72 Successors and Assigns. 72 Assignments, Participations, Etc. 72 Confidentiality. 74 Set-off. 75 Actions in Concert. 75 Automatic Debits of Fees. 75 Notification of Addresses, Lending Offices, Etc. 75 Severability. 75 No Third Parties Benefited. 75 Governing Law and Jurisdiction. 76 Waiver of Jury Trial; Judicial Reference. 76 USA Patriot Act Notice. 78 Entire Agreement. 78 Counterparts; Facsimile or Electronic Signatures. 78 Status of Prior Agreement and Loans Outstanding Under Prior Agreement. 78 iii SCHEDULES Schedule 2.01(a)Revolving Loan Commitments Disclosure Schedule Schedule 11.02 Lending Offices; Addresses for Notices EXHIBITS Exhibit A Notice of Borrowing Exhibit B Form of Notice of Conversion/Continuation Exhibit C Form of Compliance Certificate iv AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same may be amended, modified and/or restated from time to time, this “ Agreement ”) is entered into as of March 27, 2015, among Royal Hawaiian Orchards, L.P., a Delaware limited partnership (“
